Citation Nr: 0905871	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by limitation of motion that more nearly 
approximates moderate than severe; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
favorable ankylosis has not been noted.

2.  The Veteran does not have intervertebral disc syndrome 
and the service-connected disability is not productive of 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
rating for lumbosacral strain with degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5237-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claim, by letters mailed in March 2005 and May 2008. Although 
this notice was sent in part after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.   See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, in view of the 
Board's determination that a higher rating is not warranted, 
the failure to provide earlier notice with respect to the 
effective-date element of the claim is clearly harmless.

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, that case dealt with claims "that an 
already service connected disability has worsened or 
increased in severity."  It is not applicable to this case 
because the Veteran is appealing the decision assigning an 
initial rating for his lumbosacral strain with degenerative 
joint disease.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

Low Back Disability
Legal Criteria

The Veteran is currently assigned a 20 percent disability 
rating for his 
service-connected lumbosacral strain.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.   
Therefore, VA must apply the new provisions from their 
effective date.

Under the rating criteria in effect prior to September 26, 
2003, a 20 percent rating is authorized for lumbosacral 
strain if there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is authorized if there is a 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  Limitation of motion of the lumbar spine warrants a 
20 percent evaluation if it is moderate or a 40 percent 
rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Under the current criteria, a 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (2) (2006); see also 38 
C.F.R. § 4.71a, Plate V (2008).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2008).


History and Analysis

In July 2005 the RO awarded the Veteran a 20 percent 
disability rating under Diagnostic Codes 5010-5292, effective 
September 27, 2000 for lumbar strain/sprain with degenerative 
joint disease of the thoracolumbar spine.  It is noted that 
Diagnostic Code 5010 provides that traumatic arthritis the 
lumbar spine will be evaluated as degenerative arthritis and 
rated on the basis of limitation of motion under the 
appropriate diagnostic Codes for the specific joint or joints 
involved.  The Veteran appealed for a higher rating.

The Veteran was initially provided a VA contract examination 
with QTC in March 2005.  Upon physical examination he was 
able to ambulate on his heels and toes without difficulty.  
He walked with forward flexion of 10 degrees and had a slight 
list to the right.  Range of motion revealed flexion to 80 
degrees; extension to 15 degrees; right and left lateral 
flexion to 15 degrees; and right and left rotation to 20 
degrees.  He had loss of the lumbar lordosis and mild right 
lateral muscle spasm.  Straight leg raising in the supine 
position was to 60 degrees on the right with slight lumbar 
pain beginning at 40 degrees and severe at 60 degrees.  
Straight leg raising in the supine position was to 80 degrees 
on the left with slight lumbar pain beginning at 60 degrees 
and severe at 80 degrees.  In the sitting position the 
Veteran was able to straight leg raise to 90 degrees on both 
sides with pain in the paralumbar region.  Neurological 
examination showed motor strength grossly within normal 
limits and reflexes were zero bilaterally.  In terms of 
sensation there was no paresthesias.  The diagnosis was 
lumbar strain/sprain with no radiculopathy, with facet 
arthropathy and degenerative joint disease.  

In an addendum to the March 2005 QTC examination, the 
examiner noted that range of motion was additionally limited 
by pain following repetitive use.  It was not additionally 
limited by weakness, fatigue, lack or endurance or 
incoordination following repetitive use.  The examiner also 
noted that the Veteran had no signs of radiculopathy and 
there was no evidence of intervertebral disc syndrome.  He 
concluded that based on his examination, the Veteran's low 
back disability was considered moderate.  

The Veteran was again afforded a VA contract examination with 
QTC in October 2008.  On physical examination his posture was 
within normal limits and his gait was antalgic (which was due 
to left knee pain).  He did not require any assistive device 
for ambulation.  Examination of the thoracolumbar spine 
revealed no evidence of radiating pain on movement and muscle 
spasm was absent.  Thoracolumbar tenderness was noted.  
Straight leg raising was negative bilaterally and there was 
no ankylosis of the lumbar spine.  Range of motion revealed 
flexion to 80 degrees with pain at 75 degrees; extension to 
20 degrees with pain at 15 degrees; right and left lateral 
flexion to 25 degrees with pain at 20 degrees; and right and 
left rotation to 25 degrees with pain at 20 degrees.  
Function of the spine was additionally limited after 
repetitive use by pain, fatigue, lack of endurance.  Pain was 
noted as the major functional impact.  Function of the spine 
was not limited after repetitive use by weakness or 
incoordination.  Inspection of the spine revealed normal head 
position with symmetry in appearance.  There was also 
symmetry of spinal motion with abnormal curves of the spine 
and loss of normal lumbar lordosis.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination on the lower 
extremities showed motor function within normal limits, 
sensory function within normal limits, and right and left 
lower extremity reflexes revealed knee jerk 2+ and ankle jerk 
2+.     

With respect to the criteria in effect prior to September 26, 
2003, the Board notes that none of the medical evidence shows 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted pursuant to Diagnostic Code 5295.

In view of the Veteran's demonstrated ranges of motions, to 
include forward flexion to 80 degrees on examination in March 
2005 and to 80 degrees with pain at 75 degrees on examination 
in October, it is clear that the limitation of motion does 
not more nearly approximate severe than moderate, even when 
all pertinent disability factors are considered.  
Consequently, the Veteran is not entitled to a rating in 
excess of 20 percent under the former criteria for evaluating 
limitation of motion pursuant to Diagnostic Code 5292.

With regard to the criteria in effect from September 26, 
2003, the Board notes that at the most recent VA examination, 
the Veteran did not complain of pain until he had forward 
flexed the thoracolumbar spine to 75 degrees.  None of the 
medical evidence shows that the limitation of his 
thoracolumbar spine approaches limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, or that 
favorable ankylosis is present, as required for an evaluation 
in excess of 20 percent.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that the 
Veteran has not been diagnosed with intervertebral disc 
syndrome and that the neurological findings on all of the QTC 
examinations have been normal.   Therefore, the criteria for 
evaluating intervertebral disc syndrome or neuropathy are not 
applicable to this claim.  

An increased evaluation can also be assigned for low back 
disability based on functional impairment before or after 
September 26, 2003.  Deluca v. Brown, 8 Vet. App. 202 (1995).  
It was noted on VA examination in March 2005 that range of 
motion was additionally limited by pain following repetitive 
use but not additionally limited by weakness, fatigue, lack 
of endurance or incoordination following repetitive use.  On 
examination in October 2008, the examiner found that function 
of the spine was additionally limited after repetitive use by 
pain, fatigue, lack of endurance.  Pain was noted as the 
major functional impacted.  It was  concluded that function 
of the spine was not limited after repetitive use by weakness 
or incoordination.  Even considering the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board finds that no 
higher rating is assignable for the back disability the 
entire appeal period.  The 20 percent rating takes into 
account functional loss due to pain and other factors, and, 
given the objective findings, no higher rating, on this 
basis, is warranted.  See 38 C.F.R. §§ 4.40,4.45 and DeLuca.

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain and degenerative joint disease 
is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


